Citation Nr: 1453116	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for an acquired psychiatric disability prior to June 29, 2012.

2.  Entitlement to an initial staged rating greater than 70 percent for an acquired psychiatric disability on and after June 29, 2012.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that hearing is associated with the claims file.

As an initial matter, the Board observes that the most recent Supplemental Statement of the Case, dated in November 2013, listed the issue of entitlement to an increased rating for a migraine headache disability as an issue on appeal.  However, the record does not reflect that this issue has been properly perfected.  In that regard, the record shows a September 2012 rating decision which awarded an increased rating of 30 percent for migraine headaches, effective June 22, 2012, an April 2013 rating decision which denied an increased rating greater than 30 percent, and a September 2013 rating decision which denied a rating greater than 30 percent.  There is no evidence that the Veteran filed a notice of disagreement to any of these rating decisions, that a Statement of the Case was issued with regard to this issue, or that a substantive appeal was ever filed.  Moreover, during her September 2014 hearing before the Board, the Veteran stated that she did not wish to pursue the issue of entitlement to an increased rating for a migraine headache disability.  As this issue has not been properly appealed and because the Veteran has stated that she does not wish to pursue the issue, the Board does not have jurisdiction over the issue of entitlement to an increased rating for a migraine headache disability and will not address that issue in this decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 29, 2012, the service-connected psychiatric disability was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.

2.  On and after June 29, 2012, the service-connected psychiatric disability was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no greater, for service-connected psychiatric disability prior to June 29, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9433 (2014).
 
2.  The criteria for a staged initial rating greater than 70 percent for service-connected psychiatric disability on and after June 29, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9433 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A March 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In her September 2014 hearing, the Veteran denied that she was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Veteran was most recently provided with a VA examination to assess the severity of her acquired psychiatric disability in June 2012.  The Board finds the June 2012 VA examination to be adequate in this case, as it describes the symptoms associated with the Veteran's psychiatric disorder with sufficient detail to assess the current severity of that disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded a hearing before the Board in September 2014.  During the Board hearing, the VLJ noted that the Veteran needed to provide evidence of the current nature and severity of her psychiatric disability to substantiate her claim.  The Veteran was assisted at both hearings by an accredited representative from the Texas Veterans Commission.  The Veteran's representative and the VLJ both asked questions to ascertain the current symptomatology of the Veteran's psychiatric disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an increased rating.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is rated as 50 percent disabling prior to June 29, 2012, and 70 percent disabling beginning June 29, 2012, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).  Under the rating criteria, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433 (2014).

A 70 percent rating is for application when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficult in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.

Private medical treatment records from 2007 to 2008 reveal complaints of sleep disturbance.  She denied any change in her ability to concentrate or make decisions as well as decreased appetite.  She denied suicidal ideation, change in interest, feeling slowed down, feeling restless, and change in interest in people or activities.  She reported that she felt sad and occasionally indecisive.  There was no evidence of elevated mood, grandiosity, hyperactivity, emotional withdrawal, blunted affect, or unusual thought content; mild hostility and excitement; and moderate depressed mood and anxiety.  Diagnoses included recurrent major depressive disorder with psychotic features.  In December 2007, a GAF score of 45 was assigned.

A January 2008 private psychiatric assessment notes the Veteran's complaints of mild depressive symptoms with mood changes, sleep disturbance, anxiety, poor appetite, poor energy, poor motivation, and decreased concentration.  She also reported having periods of talking incessantly, distraction, problems making decisions and finishing projects, and feelings of euphoria.  She reported one instance of suicidal feelings.  Mental status examination revealed the Veteran to be appropriately and casually dressed.  Psychomotor behavior was slightly increased.  The Veteran was cooperative and mood was anxious with appropriate affect.  Speech was pressured and slightly tangential.  There were no perceptual disturbances or suicidal or homicidal ideation.  Thought process was somewhat tangential.  She was alert and fully oriented with good memory and somewhat decreased concentration.  Impulse control was difficulty to assess.  Judgment and insight were fair.  The diagnosis was bipolar I disorder, most recent episode depressed, moderate.  A GAF score of 50 was assigned.

VA treatment records from 2007 through 2008 reveal diagnoses of and treatment for anxiety, depression, and suicidal ideation.  In January 2007, the Veteran reported thoughts of suicide.  She indicated that she had anxiety and depression and reported that her husband had a bad temper and was controlling.  The Veteran was clean and cooperative with no overt thought disorder.  Mood was euthymic.  There was psychomotor agitation with picking and scratching.  There was no psychosis and memory was intact.  The diagnoses were dysthymia and borderline personality.  A GAF score of 60 was assigned.  A January 2008 VA note reflects that the Veteran reported that she was separated from her husband and that she thought that he was molesting their daughter.  She stated that she was unable to attend group and individual sessions because her husband did not provide her with a car.  She reported that she worked full-time at a nursing home.  She was ambivalent with some paranoia and almost delusional about her daughter and husband.  There was no overt thought disorder although some of her story was suggestive of paranoia and mistrust.  There was no hallucinatory behavior.  Mood was anxious but not psychotic.  The diagnoses were dysthymia, possible schizoaffective, and possible borderline personality.  A GAF score of 60 was assigned.

In May 2008, the Veteran underwent a VA psychiatric examination.  The Veteran denied recent suicidal ideation.  She stated that she spent her time watching television, talking, visiting, going on picnics, going to the park, swimming, and walking.  She denied a history of suicide attempts as well as violence or assaultiveness.  She noted that she divorced 1.5 months before after 11 years of marriage, and that she was happy because her divorce was finalized.  She stated that she had a good social support system but described transportation and financial problems.  She reported symptoms including depression and anxiety and noted that her psychiatric medications caused drowsiness and fatigue.  She noted insomnia and trouble sleeping.  Mental status examination revealed the Veteran to be clean and casually dressed with unremarkable but fatigued psychomotor activity.  Speech was unremarkable and attitude was cooperative.  Mood was depressed but attention as intact.  The Veteran was fully oriented.  Thought process and content was unremarkable.  There were no delusions and judgment was intact.  Insight was also intact.  There was no evidence of hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  The Veteran described panic attacks any time she goes into a store with a severity of 4 on a 1 to 10 scale.  She denied suicidal and homicidal thoughts.  There was reportedly good impulse control with no episodes of violence.  She was able to maintain minimum personal hygiene with no problems of daily living.  Recent, remote, and immediate memory were all moderately impaired.  She noted that she frequently lost things and forgot what she was doing.  She stated that she was not employed.  The diagnosis was generalized anxiety disorder, and a GAF score of 50 was assigned.  The VA examiner stated that there was not total occupational and social impairment due to mental disorder signs and symptoms, but that mental disorder signs resulted in deficiencies in thinking, work, and mood, but not family relations.

During a January 2009 informal conference before the RO, the Veteran reported symptoms including depression, anxiety, difficulty remembering, and some suicidal ideation.  

A May 2009 private psychological evaluation reveals that the Veteran was appropriately dressed and groomed with normal hygiene.  Eye contact was adequate.  She showed slow mentation during psychological testing, but the psychologist noted that it may have been attributable to her medication.  The Veteran reported feeling nervous.  Mental status examination revealed the Veteran to be fully oriented with slow speech which was impoverished in content.  Thought content revealed no loose associations, circumstantial or tangential process, or other formal thought disturbance.  Mood was dysphoric with variable and congruent affect.  The Veteran evidenced lethargy and withdrawn behavior.  She reported that she experiences anhedonia.  Attention and concentration were adequate and immediate memory appeared intact.  Remote memory appeared fair.  Insight and judgment were fair.  She reported a history of passive suicidal ideation but denied any specific plan.  She explained that she was divorced two times and that she had six children; two that lived with her and four in foster care.  She stated that she was unemployed and that she was fired from her last job in December 2008.  Psychological testing was administered, and the diagnoses were bipolar I disorder, most recent episode depressed, moderate; and rule out generalized anxiety disorder.  A GAF score of 55 was assigned.

In July 2009, the Veteran underwent another VA examination.  The Veteran reported two failed marriages and six children.  She reported that she saw one child on a weekly basis, but that she had no contact with the other five children who grew up in foster care.  She stated that she had a couple of friends who she saw on a weekly basis.  She reported that she slept for fun and visited with friends.  She stated that she had a history of suicidal ideation and that she has contemplated taking pills.  She denied intent.  There was no history of violence or assaultiveness.  She noted that she was isolated except for contact with her friends.  She reported feeling nervous but did not appear so during the evaluation.  She exhibited more "vegetative" symptoms of depression with a lack of energy and sleep disturbance.  Motivation appeared low.  She endorsed feeling tired, helpless or hopeless, loss of interest in activities, and lack of motivation.  She indicated that she had trouble holding down a job due to lack of concentration, nerves, her back, and her knees.  

Mental status examination revealed the Veteran to have a clean and neat appearance with disheveled hair.  Psychomotor activity was lethargic and speech was slow and coherent.  Attitude was cooperative and apathetic and affect was blunted.  Mood was anxious, hopeless, dysphoric, and depressed.  She displayed a short attention span but was fully oriented.  Thought process showed circumstantiality and slowing.  Thought content showed suicidal ideation and rumination.  There were no delusions and insight and judgment were intact.  The Veteran reported sleep disturbance as well as auditory and olfactory hallucinations which were not persistent.  There was no inappropriate behavior and no obsessive or ritualistic behavior.  The Veteran denied panic attacks but endorsed suicidal ideation.  Impulse control was good and there were no episodes of violence.  The examiner noted that the Veteran was not able to maintain minimum personal hygiene as her hair was disheveled and her glasses were foggy and somewhat dirty.  There was interference with activities of daily living, including moderate interference with chores, shopping and driving.  There was full interference with sports and exercise.  Remote memory and immediate memory were normal but recent memory was mildly impaired.  The examiner noted that the Veteran had difficulty remembering dates or how long ago an event happened.  The Veteran reported that she was not employed.  The diagnosis was dysthymic disorder, and a GAF score of 52 was assigned.  

The examiner concluded that there was not total occupational and social impairment, but that there were deficiencies in most areas such as judgment, thinking, family relations, work, and mood.  The examiner explained that judgment was impaired as she seemed to respond slowly and created situations in which she seemed to overestimate her physical abilities which resulted in her getting fired from her job; thinking was impaired as her thinking was slowed to the point where making quick decisions and multi-tasking was compromised; family relations were impaired as she had limited contact with family, was twice divorced, and only kept in contact with one of her six children; work was impaired as she had difficulty keeping up with the pace of work due to cognitive slowing and physical health problems; and mood was impaired as she had decreased motivation which created difficulty getting up on time to go to work.

In a December 2009 lay statement, P.L. reported that she met the Veteran when she joined a women's auxiliary.  P.L. reported that the Veteran began helping in the kitchen and was very slow with shaky hands.  She noted that the Veteran had difficulty keeping her mind on what she was doing.  She stated that the Veteran was depressed and felt unimportant.  In another December 2009 statement, W.P. stated that the Veteran would not be a good employee because her movements were too slow and her hands shook too much.

VA treatment records from 2009 to June 2012 reveal continued complaints of and treatment for depression, dysthymia, and various other psychiatric disorders.  In November 2009, the Veteran reported sleep disturbance, loss of interest, and depression.  She denied suicidal ideation and hallucinations.  There was no paranoid ideation.  The diagnoses were schizoaffective disorder and dysthymia, and a GAF score of 55 was assigned.  In April 2010, the Veteran complained of poor sleep.  She denied symptoms of major depression.  She also denied hallucinations and suicidal ideation.  There was no acute distress, no thought disorder, no psychosis, intact memory, and dysphoric mood.  The diagnoses were schizoaffective disorder and dysthymia.  A GAF score of 55 was assigned.  In September 2010, the Veteran denied complaints and was in no acute distress.  There was no evidence of thought disorder, and mood was euthymic with intact memory.  The diagnoses were schizoaffective disorder and dysthymia.  A GAF score of 55 was assigned.  A January 2011 record reflects that the Veteran denied depression.  She stated that her mood was stable but was concerned with her sleep disturbance.  She noted that she spent most of her time watching television and that her energy was "OK" when she was awake.  She denied suicidal and homicidal thoughts, manic symptoms, and hallucinations.  She had a history of anxiety but no recent panic attacks.  Mental status examination showed adequate hygiene.  She was casually dressed and cooperative.  Speech was normal with no pressure of speech, flight of ideas, or loosening of associations.  Mood was "pretty good" and affect was appropriate and euthymic.  The Veteran denied homicidal and suicidal ideation as well as hallucinations.  There was no delusion or paranoia noted.  The Veteran was fully oriented and insight and judgment were appropriate.  The diagnoses were dysthymic disorder and schizoaffective disorder.  A GAF score of 60-65 was assessed.

In July 2011, the Veteran reported that she was doing well with no significant mood symptoms.  Mental status examination showed her to be casually dressed with fair eye contact.  Mood was fair and affect was euthymic.  Speech was normal with no gross motor abnormalities.  Thoughts were logical and goal directed.  Thought content was normal.  Insight and judgment were fair.  The diagnosis was dysthymic disorder.  A December 2011 record reveals that the Veteran complained of sleep difficulty.  On examination, she was casually dressed and had fair eye contact.  Mood was fair and affect was euthymic.  Speech was normal with no gross motor abnormalities.  Thoughts were logical and goal-directed and thought content was negative for any homicidal ideation, suicidal ideation, or psychotic symptoms.  Insight and judgment were fair.  The diagnosis was dysthymic disorder, in remission.  An April 2012 record notes that the criteria for a diagnosis of posttraumatic stress disorder (PTSD) were not met.  A mental status examination showed the Veteran to be clean and appropriately dressed.  Behavior was engaged, attentive, and friendly.  Speech was normal and affect was positive.  Mood revealed minimal depressive symptoms.  The Veteran also endorsed anxiety.  The Veteran was fully oriented and thought process and content were normal.  Insight and judgment were fair and cognition was intact and unimpaired.  The diagnoses were generalized anxiety disorder and dysthymic disorder.  A June 27, 2012 VA treatment record notes that the Veteran reported fatigue.  Mental status examination showed her to be casually dressed and cooperative with fair eye contact.  Mood was fair and affect was euthymic.  Speech was normal with no gross motor abnormalities.  Thoughts were logical and goal-directed and thought content was negative for homicidal ideation, suicidal ideation, and psychotic symptoms.  Insight and judgment were fair.  The diagnosis was dysthymic disorder.

In June 2012, the Veteran underwent another VA examination.  The Veteran reported that she was divorced two times and that she had six children but only saw one child from time to time.  She stated that she had two friends who were close, and that she had been spending a lot of time with her mother.  With regard to leisure time, the Veteran stated that she liked to read and walk and that she layed around, did things around the house, and went to church.  She stated that she was unemployed because she was not up for it physically or mentally.  She reported that she was prescribed psychiatric medication for her symptoms, but that she stopped taking it because she was feeling tired from the medication.  She endorsed symptoms including depressed mood; anxiety; chronic sleep impairment; mild memory loss such as forgetting names, directions, or recent events; disturbances in motivation and mood; difficulty adapting to stressful circumstances, including work or a worklike setting; and suicidal ideation.  She stated that she felt depressed pretty much every day and that she had difficulty motivating herself to do things.  She explained that her interest in doing things was reduced such as with attending church and visiting others.  She indicated that she still felt anxiety and that she always felt outside of things.  The diagnosis was dysthymic disorder, and a GAF score of 55 was assigned.  The examiner concluded that the Veteran's dysthymic disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

In an August 2012 lay statement, D.N. reported that the Veteran had poor memory and needed to be reminded about everything.

In an October 2012 VA opinion, the examiner opined that the Veteran's mental health symptoms did not render her unemployable and that she would be capable of employment that had a flexible schedule with structured, routine tasks and supervisory staff who could understand the Veteran's difficulties.

VA treatment records from July 2012 through 2013 reveal continued psychiatric treatment.  In July 2012, the Veteran reported that she lived alone, was divorced, and had social supports including a close friend, her mother, and her pastor.  She stated that she was unemployed.  The Veteran presented with depressed mood, fatigue, loss of energy, frequent crying spells, irritability, feeling overly emotional, elated mood, hyperactivity, panic attacks, nervousness, chronic worries, intrusive thoughts, and forgetfulness.  Mental status examination revealed the Veteran to be casually dressed with direct eye contact and normal psychomotor activity.  Speech was normal and the Veteran was fully oriented.  Mood was neutral and affect was congruent.  Thought process was goal directed and logical.  Insight and judgment were fair.  There were no delusions or hallucinations.  Memory was intact.  The diagnosis was dysthymic disorder, and a GAF score of 58 was assigned.

In April 2013, the Veteran complained of anxiety and depression.  She denied suicidal and homicidal ideation as well as psychosis and mania.  Mental status examination showed her to be well-groomed and neatly dressed.  Behavior was calm and cooperative.  She made good eye contact but was very fidgety.  Speech was fluent with moderate rate and volume and anxious tone.  Mood was anxious and depressed.  Affect was congruent.  Thought process was circumstantial but logical with no looseness of association.  Thought content was negative for homicidal and suicidal ideation and delusions.  She also denied hallucinations.  Insight and judgment were fair.  The Veteran was alert and fully oriented and her memory was intact.  The diagnoses were dysthymic disorder and anxiety disorder, and a GAF score of 50 was assigned.  A May 2013 VA treatment record reflects that the Veteran complained of anxiety and requested additional medication.  She described a moderate level of difficulty in areas of social and occupational functioning related to anxiety.  She reported that she worried about everything and couldn't control her anxiety, that she couldn't concentrate, that she was restless, and that she sometimes thought that she would be better off dying but had no plan or intent to kill herself.  She denied psychotic and manic symptoms.  Mental status examination revealed the Veteran to be well-groomed and neatly dressed but tearful.  She was calm and cooperative with good eye contact.  She was very fidgety with moderate rate and volume of speech.  Her tone was anxious.  Mood was anxious and she hated not being in control of her emotions.  Affect was tearful.  Thought process was circumstantial but logical with no looseness of association.  Thought content was negative for suicidal and homicidal ideation as well as delusions.  She denied hallucinations.  Insight and judgment were fair.  She was alert and fully oriented and memory was intact.  The diagnoses were dysthymic disorder and generalized anxiety disorder, and a GAF score of 55 was assigned.

During a September 2014 Board hearing, the Veteran testified that her psychiatric symptoms included gross impairment of thought process and communication; difficulty focusing; social isolation; memory problems; sleep problems; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; anxiety; panic attacks; exaggerated startle response; irritability; nervousness; severe panic attacks; and lack of motivation.  She reported that she did not believe that she was able to work.

As noted above, the Veteran is currently assigned a 50 percent evaluation for her acquired psychiatric disability prior to June 29, 2012.  A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9433.

GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF scores of 45 and 50 indicate serious symptoms or any serious impairment in social, occupational, or school functioning.  The GAF scores of 52, 55, 58, and 60 reveal moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2014); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to June 29, 2012, the Veteran's symptoms included sleep disturbance, poor concentration, depressive symptoms, anxiety, poor appetite, poor energy, poor motivation, decreased concentration, suicidal ideation, social isolation, ambivalence, paranoia, panic attacks, and good impulse control.  She described a good social support system but also stated that she had two failed marriages and that she only kept in contact with one of her six children.  She denied a history of assaultiveness or violence.  Mental status examination showed increased psychomotor behavior; anxious, depressed, or dysphoric mood; pressured, tangential, or slow speech; tangential, circumstantial, or slow thought process; decreased concentration; moderately impaired recent, remote, and immediate memory; and short attention span.  Although grooming and hygiene were normally adequate, on one occasion in July 2009 it was noted that she had disheveled hair, foggy glasses, and was somewhat dirty.  The Veteran was also alert and fully oriented with fair insight and judgment.  There was no evidence of hallucinations, inappropriate behavior, or obsessive or ritualistic behavior.  There was good eye contact and adequate attention and concentration.

Moreover, the May 2008 VA examiner concluded that the Veteran's mental disorder resulted in occupational and social impairment with deficiencies in most areas, including work, thinking, and mood, but not family relations.  Similarly, the July 2009 VA examiner determined that the Veteran demonstrated occupational and social impairment with deficiencies in most areas such as judgment, thinking, family relations, work, and mood.  As noted, the examiner explained that judgment was impaired as the Veteran seemed to respond slowly and created situations in which she seemed to overestimate her physical abilities which resulted in her getting fired from her job; thinking was impaired as her thinking was slowed to the point where making quick decisions and multi-tasking was compromised; family relations were impaired as she had limited contact with family, was twice divorced, and only kept in contact with one of her six children; work was impaired as she had difficulty keeping up with the pace of work due to cognitive slowing and physical health problems; and mood was impaired as she had decreased motivation which created difficulty getting up on time to go to work.

After a thorough review of the evidence of record prior to June 29, 2012, the Board concludes that, although not all of the symptomatology described under the relevant diagnostic code is demonstrated, the Veteran's symptoms have been shown to be productive of functional impairment which more closely approximates the requirements for a 70 percent evaluation for her psychiatric disorder prior to June 29, 2012.  There is evidence of pressured, tangential, or slow speech; suicidal ideation; near-continuous panic or depression affecting the ability to function; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  Moreover, both the May 2008 and July 2009 VA examiners determined that the Veteran's symptoms revealed occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Accordingly, an initial rating of 70 percent for the Veteran's psychiatric disability prior to June 29, 2012 is warranted. 38 C.F.R. § 4.130, Diagnostic Code 9433.

However, an evaluation in excess of 70 percent is not for assignment in this case prior to June 29, 2012.  There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  More importantly, there is no evidence suggesting functional impairment comparable to total occupational and social impairment as a result of the Veteran's service-connected psychiatric disability prior to June 29, 2012.  Thus, as the evidence does not more nearly approximate an evaluation greater than 70 percent, an initial evaluation in excess of 70 percent is not warranted for the Veterans psychiatric disability prior to June 29, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9433.

The Veteran is currently assigned a 70 percent evaluation for her psychiatric disability on and after June 29, 2012.  As noted above, a 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  Id.

The Veteran's GAF score of 50 reflects serious symptoms while the scores of 55 and 58 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47. 

On and after June 29, 2012, the Veteran's psychiatric symptoms included depressed mood; anxiety; chronic sleep impairment; mild memory loss for such things as names, directions, or recent events; disturbances in motivation and mood; difficulty adapting to stressful circumstances; crying spells; irritability; intrusive thoughts; and suicidal ideation.  There was evidence of direct eye contact, normal psychomotor activity, normal speech, and full orientation.  Insight and judgment were fair, memory was intact, and there was no evidence of delusions or hallucinations.  There was circumstantial thought process but no looseness of association.  She endorsed constant depression and loss of motivation as well as anxiety and social isolation.  She also reported that she had two friends and spent time with her mother; and enjoyed reading, walking, and going to church.  The June 2012 VA examiner concluded that the Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

After a thorough review of the evidence of record, the Board concludes that there has not been demonstration of functional impairment comparable to total social and occupational impairment.  As such, a staged initial evaluation greater than 70 percent is not warranted for the Veteran's psychiatric disability on and after June 29, 2012.  The evidence of record does not reflect gross impairment in thought processes or communication, persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform the activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Moreover, the June 2012 and October 2012 VA examiners concluded that the Veteran's psychiatric disability did not result in total occupational and social impairment sufficient to establish a 100 percent disability rating on and after June 29, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9433.

The Board has also considered the Veteran's symptoms during both periods on appeal which are not specifically listed in the Rating Schedule diagnostic criteria, such as sleep disturbance, poor concentration, loss of interest, irritability, and mood swings.  While those symptoms certainly contribute to the impairment caused by the Veteran's service-connected psychiatric disability, they do not, alone or in combination with the other symptoms previously discussed, produce functional impairment comparable to total occupational and social impairment sufficient to warrant a 100 percent evaluation at any time during the course of this appeal.  Mauerhan, 16 Vet. App. 436.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  A rating in excess of that assigned is provided for a certain level of functional impairment due to manifestations of the service-connected acquired psychiatric disability.  However, the medical evidence does not reflect that the Veteran's symptoms are productive of that level of functional impairment.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's psychiatric disability.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.


ORDER

Entitlement to an initial rating of 70 percent, but no more, is warranted for the Veteran's acquired psychiatric disorder prior to June 29, 2012.

Entitlement to an staged initial rating greater than 70 percent for an acquired psychiatric disorder, on and after June 29, 2012, is denied.


REMAND

The Veteran contends that her service-connected disabilities render her unemployable.  The claims file reflects that the Veteran is current service-connected for a migraine headache disability, rated as 30 percent disabling, and an acquired psychiatric disability, rated as 70 percent disabling.  The combined rating for her disabilities is 80 percent.  As such, the Veteran's service-connected disabilities meet the schedular percentage criteria for consideration under 38 C.F.R. § 4.16(a) (2014).

The claims file reflects that the RO obtained a VA opinion in June 2012 with regard to the Veteran's employability, and that the examiner addressed the Veteran's employability with regard to a bilateral knee disability, a lumbar spine disability, hypertension, allergic rhinitis, gastroesophageal reflux disease, and obstructive sleep apnea, none of which are service-connected disabilities.  Accordingly, the June 2012 VA examination is not probative as to the issue of the effect of the Veteran's service-connected disabilities on her employability.  In October 2012, another VA opinion was obtained, but the VA examiner only provided an opinion as to the effect of the Veteran's service-connected psychiatric disability on her employability; the examiner did not consider the impact of all of the Veteran's service-connected disabilities, in combination, on her employability.  As such, the Board does not find the October 2012 VA opinion to be probative as to the issue of the impact of all of the Veteran's service-connected disabilities upon her employability.  Accordingly, the Veteran should be afforded a new VA examination to determine the cumulative impact of all of her service-connected disabilities upon her ability to obtain and maintain substantially gainful employment consistent with her education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with an examination to determine the effects of all of her service-connected disabilities, in combination, on her ability to maintain employment consistent with her education and occupational experience.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to the following:

*Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities alone, considered in combination, are productive of functional impairment which precludes her from securing and following substantially gainful employment consistent with her education and occupational experience? 

The opinion provided must include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion could not be provided without resort to speculation.

2.  The RO must notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


